Matter of Dwayne A. (Annette D.) (2017 NY Slip Op 03505)





Matter of Dwayne A. (Annette D.)


2017 NY Slip Op 03505


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2016-01709

[*1]In the Matter of Dwayne A. (Anonymous).
andAnnette D. (Anonymous), appellant. 


Annette D. (Anonymous), Freeport, NY, appellant pro se.

DECISION & ORDER
In an adoption proceeding, the petitioner appeals from an order of the Surrogate's Court, Westchester County (Sall, S.), dated November 30, 2015, which denied her motion to amend an order of adoption nunc pro tunc.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the appellant's contentions, the Surrogate's Court properly denied her motion to amend an order of adoption nunc pro tunc (see generally  CPLR 2001, 5015, 5019). As the court determined, the record does not support the appellant's contention that her former husband was mistakenly excluded from the order of adoption. Rather, the record supports the conclusion that her former husband's name was crossed off the application for adoption during the course of divorce proceedings, wherein both the appellant and her former husband expressed the intention that the appellant alone would adopt the child as a single parent.
MASTRO, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court